 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   UNDERWRITERS AT LLOYDS OF                           Case No. 1:19-cv-00853-DAD-SAB
     LONDON, et al.,
11                                                       AMENDED ORDER DIRECTING CLERK
                    Plaintiffs,                          OF COURT TO CLOSE CASE
12
             v.                                          (ECF No. 22)
13
     AGRILOGIC INSURANCE SERVICES,
14   LLC., et al.,

15                  Defendants.

16

17          On September 26, 2019, the parties filed a stipulation dismissing this action with

18 prejudice and with each party to bear their own costs and fees. (ECF No. 22.) In light of the

19 stipulation of the parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson
20 v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice

21 and without an award of costs or attorney’s fees.

22          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

23 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

24
     IT IS SO ORDERED.
25

26 Dated:      September 26, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
